DETAILED ACTION
This action is responsive to the pending claims, 1-37, received 30 December 2019. Accordingly, the detailed action of claims 1-37 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-23, 30-37 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se.
Regarding claims 1-23 and 30-37 the server, control tower, ingestion layer, analysis module recommendation engine, connector element, linked chain sync object and linked chain sync data store claimed by the language of claims 1 and 30 are pure software. Claims 1-23 and 30-37 do not recite any physical hardware despite being directed to a system and control tower linked chain which is software per se and is therefore non-statutory. Software per se is not a machine, manufacture, or composition of matter, or any new and useful improvement thereof. Thus, it does not fall under 35 U.S.C. 101 and no patent may be obtained for it.
 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 30, 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cella et al (US 20210182996 A1, hereafter referred to as Cella).
Regarding claim 30, Cella teaches a control tower linkedchain for operating one or more applications comprising: 
at least one connector element configured to connect a control tower to at least one data object (Cella [0342] teaches a value chain network management platform or value chain control tower executed on a server [0636, 1571] wherein the value chain network includes a set of connectivity facilities and interfaces to take inputs from selected data sources of the value chain [0347]); 
a linked chain sync object to synchronize the control tower with the at least one data object (Cella [0351-0352] teaches pulling the data of the entities into a control tower framework. Additionally, [0734] teaches synchronizing of a value chain entity’s changing condition to a representation of the a set of value chain entities in real-time); and 
a linked chain sync data store for storing and synchronizing a plurality of sync data generated from the at least one data object (Cella [0361] teaches storing in the data storage layer data collected about the value chain entities), 35wherein the linked chain is configured to connect the data objects to the one or more applications through the control tower (Cella [0351] teaches the control tower permits entity data to be accessed by applications across supply and demand such that the set of application monitor and manage a value chain network and set of value chain entities [0408]) thereby enabling the control tower to incorporate changes in one or more functions of the one or more applications in real time based on an impact data (Cella 0041] teaches incorporating changes in an application based on received data or simulation, wherein the data are simulation are in real-time [0074]).  

Regarding claim 33, Cella teaches the limitations of claim 30, as rejected above.
Additionally, Cella teaches the method wherein the at least one connector element is a chain connector element for connecting with the at least one data object through a set of connection protocols wherein the at least one data object is a blockchain network including a plurality of data block associated with one or more entities (Cella [0437 and 0446] teaches connecting with a blockchain containing a plurality of data objects or blocks associated with entities).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-11, 13-16, 19-25, 27-29 rejected under 35 U.S.C. 103 as being unpatentable over Cella et al (US 20210182996 A1, hereafter referred to as Cella) in view of High et al (US 20170278053 A1, hereafter referred to as High).
Regarding claim 1, Cella teaches a linked chain based Control tower system for operating one or more applications, the system comprising: 
a server configured to receive at least one impact data from at least one information object (Cella [0410] teaches interfaces for taking inputs from selected data sources of the value chain such that network data is collected from a set of information routing activities [0415]); 
a control tower connected to the server (Cella [0342] teaches a value chain network management platform or value chain control tower executed on a server [0636, 1571]), the control tower comprising: 
an ingestion layer including at least one linking object configured to connect to at least one data object to form a linked chain (Cella [0347] discloses a set of connectivity facilities and interfaces to take inputs from selected data sources of the value chain); 
wherein the control tower is configured for generating a processing path based on the recommended action (Cella [0417] teaches monitoring conditions to form routing recommendations and route selection activities [0663], wherein the determined actions are automatically performed [0117]) wherein the processing path is generated after identification of relevant blocks of the at least one data object for execution of the recommended action (Cella [0417] teaches identification of specific nodes associated with competitors to identify information routing path for a supplier).  
Although, Cella teaches an analysis module coupled to an AI based rule engine to create an application scenario (Cella [0539] discloses a machine learning model coupled to an artificial intelligence system for simulation and simulation analysis of value chain entities), Cella does no explicitly teach an analysis module coupled to an Al based rule engine configured to identify at least one impact of the received data on one or more functions of the applications to create at least one application scenario; and a recommendation engine configured to process a plurality of historical datasets and the application scenario to recommend action based on a dynamic processing logic.
High, in an analogous art, teaches an analysis module coupled to an Al based rule engine configured to identify at least one impact of the received data on one or more functions of the applications to create at least one application scenario (High [0067] discloses a forecasting model coupled to a selection criteria module which identifies the impact of event data to a predicted sales volume of a product [0064, 0068 and 0069]); and 
a recommendation engine configured to process a plurality of historical datasets and the application scenario to recommend action based on a dynamic processing logic (High [0068] teaches generating a recommended action based on the prediction of the forecast model and historical data [0072, 0071]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cella in view of High in order to configure the analysis module coupled to an AI based rule engine, as taught by Cella, to identify at least one impact of the received data on one or more functions of the applications to create at least one application scenario; and a recommendation engine configured to process a plurality of historical datasets and the application scenario to recommend action based on a dynamic processing logic, as taught by High.
One of ordinary skill in the art would have been motivated in order to correlate changes to an supply application based on detected events to permit ordering sufficient supplies to meet demand while preventing wasting resources ordering too much of those supplies (High [0070]).

Regarding claim 2, Cella-High teaches the limitations of claim1. 
Additionally, Cella-High teaches the system wherein the at least one data object is a blockchain network of a plurality of data blocks from one or more entities (Cella [0508] teaches sensor data, consumed by applications, is pulled from the data framework including blockchains containing transactional data and event data).  

Regarding claim 3, Cella-High teaches the limitations of claim1. 
Additionally, Cella-High teaches the system wherein the at least one data object is a non-blockchain network of at least one data block from one or more entities (Cella [0091, 0086] teaches event data, pulled from external sources [0633]).  

Regarding claim 4, Cella teaches the limitations of claim 2, as rejected above.
Additionally, Cella teaches the system wherein the ingestion layer of the control tower further comprises: a linked chain sync object having a multi-node compute engine triggered by the at least one linking object (High [0065] teaches detection of an event which results in forecasting a demand for a product [0066-0067])l and configured to sync the at least one linking object to a persistent data store (Cella [0351]) and to decode metadata (Cella [1147, 1098] teaches obtaining data streams wherein the data streams include metadata and data streams containing primary data).  

Regarding claim 5, Cella teaches the limitations of claim 4, as rejected above.
Additionally, Cella teaches the system wherein the persistent data store is a linked Chain sync store configured for storing a plurality of data generated from the one or more blockchain networks (Cella [0351] teaches pulling data into a control tower value chain framework wherein the data is retrieved from a blockchain network [0508]).  

Regarding claim 6, Cella teaches the limitations of claim 5, as rejected above.
Additionally, Cella teaches the system wherein the at least one linking object includes at least one chain connector element configured to connect the control tower with the blockchain network through a set of connection protocols (Cella [0437 and 0446] teaches connecting with a blockchain containing a plurality of data objects or blocks associated with entities).  

Regarding claim 8, Cella-High teaches the limitations of claim 1. 
Additionally, Cella-High teaches the system wherein the analysis module further comprises an electronic user interface (Ul) configured for receiving and generating application related data through actionable analytical dashboard based on analysis of the impact data (Cella [0377, 0379-0380]).

Regarding claim 9, Cella-High teaches the limitations of claim 8. 
Additionally, Cella-High teaches the system wherein the UI enables configuration of a plurality of application functions or workflows including task management (Cella [0379, 0380]), exception management (Cella [0455]), demand signal (Cella [0379, 0380, 0382]), alert generation location service (Cella [0455]) and projected inventory (Cella [0382, 0455]).  

Regarding claim 10, Cella-High teaches the limitations of claim 1.
Additionally, Cella-High teaches the system further comprises a configurator and access control interface for enabling an admin user to interact with the at least on data object and the one or more applications (Cella [0351] teaches an interface that permits an operator to interact with value chain entities and configure particular data sources [0377] and presents capabilities that are suitable for use with value chain applications [0379-0380]).  

Regarding claim 11, Cella-High teaches the limitations of claim 1.
Additionally, Cella-High teaches the system wherein the information object includes one or more IOT devices (Cella [0485] teaches an Internet of Things monitoring system for collecting data from IOT systems and devices deployed throughout a value chain network) configured to interact with the control tower for sending the impact data (Cella [Ab] teaches collecting information from a set of IOT resources that collect information with respect to supply chain and demand management entities) or execution of the recommended action.  

Regarding claim 13, Cella-High teaches the limitations of claim 1.
Additionally, Cella-High teaches the system wherein the at least one impact data includes a data or information impacting one or more operations of the one or more applications including natural calamity, fluctuation in market indices, social sentiments, logistics, political crisis and policy changes including labor laws, taxation, economy, import & export policies, international trading laws, customer satisfaction survey, technology improvements (Cella [0763, 0771]).  

Regarding claim 14, Cella teaches the limitations of claim 1, as rejected above.
Additionally, Cella teaches the system wherein the dynamic processing logic integrates deep learning, predictive analysis (High [0064]), data extraction (Cella [0508] teaches pulling data), impact analysis (High [Abstract, 0058, 0068]), configuration pattern generation (Cella [0058, 0072] discloses historical static data) and bots for processing the application scenario and historical data to recommend action (High [0068] teaches generating a recommended action based on the prediction of the forecast model and historical data [0072, 0071]).  


Regarding claim 15, Cella-High teaches the limitations of claim 13.
Additionally, Cella-High teaches the system wherein the one or more operations include demand planning, supply planning, inventory management, warehouse management, forecasting, cost modelling, transportation management, product life cycle management, purchase Order and sales management, work order management, receivables, supplier collaboration management (Cella [0763, 0771, 0087]), in an enterprise application including an ERP (Cella [0357]) or a supply chain management application (Cella [0353]).  

Regarding claim 16, Cella-High teaches the limitations of claim 1.
Additionally, Cella-High teaches the system wherein the application scenario includes any enterprise application function enabling performance of one or more operations related to demand and supply of goods or services (High [0068, 0069 an d0071] discloses the predicted forecast impacts the order function by increasing or reducing said functionality related to the demand and supply of a product).  

Regarding claim 19, Cella teaches the limitations of claim 1, as rejected above.
Additionally, Cella teaches the system further comprising a rule aggregator configured to interact with the identified blocks (Cella [0417] teaches interacting with selected nodes for routing information) and a master node of the control tower wherein the master node is encoded with instructions and functions as a bot for executing the recommended actions (Cella [0417] teaches routing, or automatically [0351] executing, a information routing recommendation).  

Regarding claim 20, Cella-High teaches the limitations of claim 1.
Additionally, Cella-High teaches the system wherein the at least one data object includes distinct data sources entities, retailers, suppliers, demand drivers, distributers, clients, logistics companies, third party manufacturers or mobile and IOT device management companies, channel & 33marketing partners, customer feedback collectors including social sentiments, survey management companies, entities including sales data, sensors data from manufacturing plant, sensors bit info from logistics, sensors data from warehouse management on item location, item tracker entities, feedback from end customers through bloggers, feedback data from channel partners, purchase Order data from enterprise systems, invoices and sales order from customers, external entities including global economy, market indices details, inventory stock from warehouse (Cella [0012, 0026, 0053, 0343]).  


Regarding claim 21, Cella-High teaches the limitations of claim 1.
Additionally, Cella-High teaches the system further comprising a plurality of IOT devices including smart devices that capture data from one or more nodes (Cella [0486, 0074, 0059 and 0039] teaches a set of sensors in a IOT system monitoring and collecting information from value chain entities) and sends them to the control tower (Cella [0621-0623]) wherein the control tower enables communication between the nodes (Cella [0339]) and provides visibility to manage the plurality of functions across the one or more applications (Cella [0350] teaches the VCNP or control tower manages applications using information from entities).  

Regarding claim 22, Cella teaches the limitations of claim 19, as rejected above.
Additionally, Cella teaches the system wherein the control tower is configured for real time visualization of flows in the one or more applications (Cella [0435] teaches visualization of applications and data [0764]), switching between data models (Cella [0764]), setting up alert- notifications (Cella [0725, 1108]), data analytics, and ensuring security of the data (Cella [0606]).  

Regarding claim 23, Cella teaches the limitations of claim 19, as rejected above.
Additionally, Cella teaches the system wherein the data includes attributes of different types including alphabets (Cella [1142]), numbers (Cella [1142]), images (Cella [1142, 0443]), wherein the tower is configured for controlling application of multiple data models on the received data including switching between data models in real- time (Cella [0540-0541] teaches real-time simulation, based on real-time sensor data [0541], permitting a user to view the simulation in real-time).  

Regarding claim 24, it does not teach or further limit over the limitations presented above with respect to claim 1. 
Therefore, claim 24 is rejected for the same reasons set forth above regarding claim 1.

Regarding claim 25, Cella-High teaches the limitations of claim 24.
Additionally, Cella-High teaches the method wherein the at least one impact data includes a data or information impacting one or more operations of the one or more applications including natural calamity, fluctuation in market indices, social sentiments, logistics, political crisis and policy changes through labor laws, taxation, economy, import & export policies, international trading laws, customer satisfaction survey and technology improvements (Cella [0763, 0771]).  


Regarding claim 26, Cella teaches the limitations of claim 24, as rejected above.
Additionally, Cella teaches the system wherein the dynamic processing logic integrates deep learning, predictive analysis (High [0064]), data extraction (Cella [0508] teaches pulling data), impact analysis (High [Abstract, 0058, 0068]), configuration pattern generation (Cella [0058, 0072] discloses historical static data) and bots for processing the application scenario and historical data to recommend action (High [0068] teaches generating a recommended action based on the prediction of the forecast model and historical data [0072, 0071]).    

Regarding claim 27, Cella-High teaches the limitations of claim 25.
Additionally, Cella-High teaches the method wherein the one or more operations include demand planning, supply planning, inventory management, warehouse management, forecasting, cost modelling, transportation management, product life cycle management, purchase Order and sales management, work order management, receivables, supplier collaboration management (Cella [0763, 0771, 0087]), in an enterprise application including an ERP (Cella [0357]) or a supply chain management application (Cella [0353]).  .  

Regarding claim 28, Cella-High teaches the limitations of claim 24.
Additionally, Cella-High teaches the method wherein the application scenario includes any enterprise application function enabling performance of one or more operations related to demand and supply of goods or services (High [0068, 0069 an d0071] discloses the predicted forecast impacts the order function by increasing or reducing said functionality related to the demand and supply of a product).  

Regarding claim 29, Cella-High teaches the limitations of claim 24.
Additionally, Cella-High teaches the method further comprising a step of connecting one or more linking objects of a linkedchain of the control tower to one or more blockchain network (Cella [0446, 0437] teaches connecting to and retrieving information stored in a blockchain).  


Claim 7, 18 rejected under 35 U.S.C. 103 as being unpatentable over Cella et al (US 20210182996 A1, hereafter referred to as Cella) in view of High et al (US 20170278053 A1, hereafter referred to as High) as applied above regarding claim 3, further in view of Siebel et al (US 20170006135 A1, hereafter referred to as Siebel).

Regarding claim 7, Cella-High teaches the limitations of claim 3. 
Additionally, Cella-High teaches the system wherein the at least one linking object includes at least one non-chain connector element configured to fetch data from external APIs (Cella [0341, 0359] teaches APIs for connectivity).
However, Cella-High does not explicitly teach and authenticate the fetched data before sending to the control tower.  
Siebel, in an analogous art, teaches and authenticate the fetched data before sending to the control tower (Siebel [0148]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cella-High in view of Siebel in order to configure the at least one linking object, as taught by Cella-High to authenticate the fetched data before sending it to the control tower, as taught by Siebel.
One of ordinary skill in the art would have been motivated in order to ensure the required fields are present and that the data is of the right data type, preventing mismatched data from being loaded to ensure incoming data can be accurately analyzed (Siebel [0148]).

Regarding claim 18, Cella-High teaches the limitations of claim 1, as rejected above.
However, Cella-High does not explicitly teach the system further comprising a data validation engine configured to analyze and validate data received from the at least one data object.  
Siebel, in an analogous art, teaches the system further comprising a data validation engine configured to analyze and validate data received from the at least one data object (Siebel [0148]).  
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cella-High in view of Siebel in order to configure the system to further comprising a data validation engine configured to analyze and validate data received from the at least one data object, as taught by Siebel.
One of ordinary skill in the art would have been motivated in order to ensure the required fields are present and that the data is of the right data type, preventing mismatched data from being loaded to ensure incoming data can be accurately analyzed (Siebel [0148]).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Cella et al (US 20210182996 A1, hereafter referred to as Cella) in view of High et al (US 20170278053 A1, hereafter referred to as High) as applied above regarding claim 1, further in view of Bajaj et al (US 20200097869 A1, hereafter referred to as Bajaj).
Regarding claim 12, Cella-High teaches the limitation of claim 1 as set forth above.
However, Cella-High does not explicitly teach the system further comprising a data manager configured to monitor execution of the recommended action.
Bajaj, in an analogous art, teaches the system further comprising a data manager configured to monitor execution of the recommended action (Bajaj [0124] teaches tracking the outcome of the recommended modifications).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Cella-High in view of Bajaj in order to configure the system to monitor the execution of the recommended action, as taught by Bajaj.
One of ordinary skill in the art would have been motivated in order to adjust a recommendation (re-recommend) based on monitored outcome or store a recommendation for application of similar events.


Claim 31-32 rejected under 35 U.S.C. 103 as being unpatentable over Cella et al (US 20210182996 A1, hereafter referred to as Cella) as applied above regarding claim 30, further in view of High et al (US 20170278053 A1, hereafter referred to as High).
Regarding claim 31, Cella teaches the limitations of claim 30, as rejected above.
However, Cella does not explicitly teach the control tower linked chain wherein the connector element is configured to intercept signals from various data sources to trigger demand sensing for determining an accurate forecast of a demand pattern depending on the impact data.
High, in an analogous art, teaches the control tower linked chain wherein the connector element is configured to intercept signals from various data sources to trigger demand sensing (High [0065] teaches detection of an event which results in forecasting a demand for a product [0066-0067]) for determining an accurate forecast of a demand pattern depending on the impact data (High [0068] teaches the output of a forecasting model to predict a demand based on the event).  
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cella in view of High in order to configure the control tower linked chain, as taught by Cella, to intercept signals from various data sources to trigger demand sensing for determining an accurate forecast of a demand pattern depending on the impact data, as taught by High.
One of ordinary skill in the art would have been motivated in order to correlate changes to an supply application based on detected events to permit ordering sufficient supplies to meet demand while preventing wasting resources ordering too much of those supplies (High [0070]).

Regarding claim 32, Cella teaches the limitations of claim 31, as rejected above.
Additionally, Cella teaches the control tower linked chain wherein the control tower is configured to assess changes in forecast, notify supply planner and trigger an alignment operation to connect demand with supply (High [0068] teaches upon determination of in a change in demand, based on output of the forecasting model, notifying entities [0069] and adjusting a function to address the identified change in demand [0068]).  

Claim 34-35 rejected under 35 U.S.C. 103 as being unpatentable over Cella et al (US 20210182996 A1, hereafter referred to as Cella) as applied above regarding claim 30, further in view of Siebel et al (US 20170006135 A1, hereafter referred to as Siebel).

Regarding claim 34, Cella teaches the limitations of claim 30, as rejected above.
Additionally, Cella teaches the method wherein the at least one connector element is a non-chain connector element for connecting with the at least one data object to fetch a set of data (Cella [0091, 0086] teaches event data, pulled from external sources [0633]) wherein the at least one data object is a non-blockchain network (Cella [0091, 0086] teaches event data, pulled from external sources [0633]). 
However, Cella does not explicitly teach wherein the non-chain connector element is configured to authenticate the data received from the non-blockchain network before connecting to a control tower.  
Siebel, in an analogous art, teaches wherein the non-chain connector element is configured to authenticate the data received from the non-blockchain network before connecting to a control tower (Siebel [0148]).    
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cella in view of Siebel in order to configure the non-chain connector element, as taught by Cella to authenticate the fetched data before sending it to the control tower, as taught by Siebel.
One of ordinary skill in the art would have been motivated in order to ensure the required fields are present and that the data is of the right data type, preventing mismatched data from being loaded to ensure incoming data can be accurately analyzed (Siebel [0148]).

Regarding claim 35, Cella-Siebel teach the limitations of claim 34, as rejected above.
Additionally, Cella-Siebel teaches the method wherein the non-blockchain network includes external APIs (Cella [0341, 0359] teaches APIs for connectivity and authenticate the fetched data before sending to the control tower (Siebel [0148]).

Allowable Subject Matter
Claim 17, 36-37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Speich et al (US 20160104114 A1);
Smith et al (US 20210049532 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446